DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claims 9-11 in the reply filed on 4/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of a single zinc-containing inorganic compound; an ointment; treatment; and arthritis in the reply filed on 4/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that the election does not satisfy the requirement to elect under each of (i) and (ii): 
(i) a single zinc containing inorganic compound, from claim 4 (e.g., zinc sulfate); and
(ii) a single selenium containing inorganic compound, from sodium selenite (claim 4), or an alternate selenium containing inorganic compound from the specification;

	(i) zinc sulfate;
	(ii) sodium selenite; 
	(iv) ointment;
(iv-a) treatment; and
	(v) arthritis 
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recitation of an “application of a pharmaceutical compound … for the treatment and/or prevention of arthritis” does not fall within one of the four categories of patent eligible, as it does not recite any step in the claimed application (construed to be intended as drawn to a comprising topically applying a pharmaceutical composition in the form of an ointment to a subject with arthritis, wherein the ointment comprises sodium selenite and zinc sulfate).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and claims dependent therefrom recite “Application of a pharmaceutical compound … for the treatment and/or prevention of arthritis”.  The claims appear intended to be drawn to methods of treating or preventing arthritis, but do not recite any step in the intended method (“Application of” is not a step; for the treatment and/or prevention of arthritis also does not indicate any step).  Thus, these claims are similar to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 2-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mi Jun (CN105434465; 2016 Mar 30; English Machine translation provided by WIPO on 7/3/2019).
Mi Jun teaches a pharmaceutical composition for treating arthritis, the preparation is prepared from a selenium-containing inorganic compound and a zinc-containing compound (abstract).  The preparation contains 3 parts of a zinc-containing inorganic compound and 3 parts of a selenium-containing inorganic compound (claim 3). The zinc-containing inorganic compound is selected from, inter alia, zinc sulfate; the selenium-containing inorganic compound is sodium selenite (claim 4).  The .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim(s) 9, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu Zhiqing (CN101934016A; 2011; English translation provided by Google Patents on 7/18/2019).
Hu Zhiqing teaches an external medicament and mineral-containing plaster for treating arthritis (title).  Among the listed ingredients are sodium selenite (abstract). Since the present invention is for external use, the use of toxic materials will not poison.  In actual administration, the patient’s average daily treatment volume is controlled within safe dosage range, the clinical use of safe, without significant toxicity, a small amount can act as a “fire with fire” effect, together with the cream paste of the present invention there is using skin minerals containing, inter alia, zinc [0010].  The incorporation of zinc per [0010] in the cream (already containing sodium selenite) used to treat arthritis anticipates the claims (the Examiner presumes that designated weight ratio of ingredients would be used, reading on claim 5).  Regarding Applicant elected ointment, this form is taught at claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9, 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,485,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to pharmaceutical formula comprising specific amounts of zinc sulfate (claim 1) or a zinc-containing inorganic compound and sodium selenite, in a gel matrix or cream for topical application to skin.  Although the claims do not recite treatment of arthritis, this is a disclosed use (see specification 7:5-7)
Thus, the instant claimed application, for treatment of arthritis (construed as a method) is obvious over the patented compound, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611